—Motion by the respondent-respondent, on an appeal from an order of the Family Court, Kings County, dated January 14, 1997, inter alia, to strike those portions of the appellant’s brief which refer to matters dehors the record. By decision and order on motion dated January 6, 1998, that branch of the motion which was to strike portions of the appellant’s brief which refer to matters dehors the record was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the branch of the motion which is to strike those portions of the appellant’s brief which refer to matters dehors the record is granted (see, Family Ct Act § 624; Matter of Christopher II., 222 AD2d 900). Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.